UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1442


AMBROSE CLARK,

                     Plaintiff - Appellant,

              v.

FEDEX FREIGHT, INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cv-00328-RJC-DSC)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ambrose Clark, Appellant Pro Se. John George McDonald, MCGUIREWOODS, LLP,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ambrose Clark appeals the district court’s order granting FedEx Freight, Inc.’s,

motion for summary judgment in Clark’s employment discrimination action. On appeal,

we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because the informal brief does not challenge the bases for the district court’s dispositive

holdings, Clark has forfeited appellate review of the court’s disposition. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2